Citation Nr: 1726323	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1995 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office in Chicago, Illinois



FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a January 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, private treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

In March 2011, the Veteran was afforded a VA examination for bilateral hearing loss disability.

Therefore, the Board finds that another VA examination or medical opinion is not necessary to decide the Veteran's Claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty. 38 U.S.C.A. 
§ 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

III.  Evidence and Analysis

In November 1996, the appellant complained of a decrease in hearing and pain on the right.  Following examination, the assessment was otitis media.

In November 2010, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss disability.  He was afforded a VA audio examination in March 2011.  Upon examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
15
15
10
20
15

The speech recognition score for the right ear was 98 percent and for the left ear was 98 percent.  The examiner noted an impression of normal hearing thresholds.  A negative opinion was provided as to direct service connection, which stated in pertinent part that "[a]udiological findings do not indicate the presence of . . . [a] hearing problem."

Upon review, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is not warranted.  The only audiometric test results of record during the appeal period are from the March 2011 VA audio examination report.  These results do not show that the Veteran had auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score less than 94 percent, as required pursuant to 38 C.F.R. § 3.385 (2016).

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record shows that he does not have a hearing loss disability for VA purposes and without this, the Veteran's claim cannot succeed.

The Board has considered the Veteran and his representative's lay statements and contentions.  The Veteran is competent to testify that he has decreased hearing acuity.  The Veteran, however, is not competent to establish bilateral hearing loss disability for VA purposes, as this is a medical question that must be based on audiometric testing pursuant to 38 C.F.R. § 3.385 (2016). See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that there are no exceptions to the Court's Jandreau doctrine.  In this regard, the Board finds the March 2011 VA audio examination report to be the most probative evidence of record as to the issue of whether the Veteran has a bilateral hearing loss disability for VA purposes, as this report contained the only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2016).  We also note that although he voiced a pertinent complaint during service, objective testing disclosed that he did not have hearing loss or hearing loss disability during service.

In summary, the Board finds that the Veteran does not have a bilateral hearing loss disability for VA purposes during the appeal period.  The criteria for entitlement to service connection for a bilateral hearing loss disability have therefore not been met and to this extent, the Veteran's claim is denied.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


